Citation Nr: 1736980	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-29 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 


INTRODUCTION

The Veteran had active military service from April 1966 to April 1969.  The Veteran's decorations for his service include a Combat Medical Badge. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction of this appeal was subsequently transferred to the VA RO in St. Petersburg, Florida. 


REMAND

The Board finds that further development is necessary before the appeal is decided. 

The Veteran asserts that his service in the Republic of Vietnam (RVN) as a medic and paratrooper caused his back disability.  Specifically, the Veteran reports that his military occupational specialty (MOS) routinely required him to jump from aircrafts with heavy packs on his back and that he often needed to carry those packs while walking for hours.  The Veteran denies any injuries to his back following his separation from service. 

Post service medical records show a diagnosis of degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine.  Medical records show that the Veteran first sought treatment for his back in approximately May 2008.  A June 2014 private treatment record indicated that the Veteran reported his military activity as the cause of his back disability, and the examiner noted that those activities had undoubtedly had an impact on his pain later in life. 

In February 2014, the Veteran was afforded a VA spine examination.  At that time the Veteran reported once again that specifically parachute jumps and carrying heavy equipment caused his back disability.  The Veteran also asserted that while he received his diagnosis in 2009, he had experienced back pain prior but it had not been severe enough to pursue treatment.  The examiner opined that it was less likely than not that the Veteran's back disability was caused by his activity in service, but that it was more likely in keeping with natural age progression.  The examiner did not provide any further rationale. 

The Board finds that the February 2014 medical opinion is inadequate for adjudication purposes.  In this regard, the Board notes that the VA examiner failed to consider the Veteran's lay statements regarding his back pain, his military activities, his assertions regarding onset, and his complaints of pain since service.  Further, the examiner failed to address the June 2014 treatment provider's note indicating that the Veteran's military activities undoubtedly impacted his pain later in life.  Additionally, it seems the examiner based the negative opinion almost solely on the absence of treatment in service and lack of injury.  However, the record did not suggest, and the Veteran does not contend that he suffered an actual injury in service, but that the routine activities of his MOS caused or aggravated his current back disability.  As the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present back disability. 

Additionally, current treatment records should be identified and obtained before a final decision is made in this case. 

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a new VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present back disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated tests should be conducted.  

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present back disability is etiologically related to the Veteran's active service, to include the Veteran's MOS, and whether duties like parachuting with heavy packs, and walking long distances with heavy gear contributed to the Veteran's back disability.  

The examiner should presume that the Veteran is a reliable historian with regard to his report of his duties while in service.  The examiner must also address the opinion of the June 2014 treatment provider who opined that those activities undoubtedly impacted the Veteran's back disability. 

A complete rationale must be provided for any opinion given.

3.  Confirm that the VA examination report and medical opinions provided comport with this Remand and undertake any other development found to be warranted.  

4.  Then, readjudicate the appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response, then return the claim to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




